DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 22, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 11-13, it is unclear what the difference is between the recited “cartridge” and the “multiple cartridges” previously recited. Applicant states that the “cartridge” contains an enhancement for a recipe, but none of the previous “multiple cartridges” that contain enhancements, contains the required enhancement of the “cartridge”. It is unclear if the “cartridge” is compatible with the multiple cartridge housing, or if such housing is used to support the “cartridge”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Zurcher et al.

	There is disclosed in Siegel a water preparation system, comprising: a water input 124; one or more water filters 128; a water cooling means and a water heating means (para. 0039); multiple cartridges 134, 144, 152 containing water enhancements such as carbon dioxide, flavors and sweeteners; a processor 138; input components 168, and output components (signals); a memory, associated with the processor, the memory storing recipes for preparing water under the direction of the processor; a wireless communication interface 104 including a second processor (CPU, para. 0072) and a second memory 178, wherein software applications executing on an external device communicate with the water preparation system by way of the wireless communication interface; multiple cartridge housings for the cartridges; means (sensors) 140, 148, 154 for automatically obtaining product information of enhancement contained by an enhancement cartridge, wherein sensor 140 regulates operations of gas system 112 including the supply of desired gases from cartridges 134 (CO2 or other gases (para. 0040, lines 14-19) dependent upon desired beverage produced, further wherein sensor 148 regulates operations of flavoring pod system 118 including supply of different flavors from flavor pods 144 (para. 0046, lines 5-11) dependent upon desired beverage produced, and further wherein sensor 154 regulates operations of sweetener system 114 including the supply of different sweeteners from containers 152 (para. 0047, liens 32-37) dependent upon desired beverage produced; sensor 128/130 for testing a quality of the water after it is received from the water input and after it is filtered (para. 0038); a single enclosure (fig. 6) for enclosing the one or more water filters, the cooling and heating means and cartridges; and a dispenser 612.
	Zurcher discloses means (RFID code, bar code and a reader, para. 0048) for identifying information about a type of flavoring capsule contained in a capsule supply cabinet 10, the supply cabinet including a carousel storage system 2 for delivering user selected capsules to a beverage preparation machine (para. 0037) for the preparation of varied flavored beverage drinks.
	It would have been obvious to one skilled in the art to provide the system of Siegel with the identifying means disclosed in Zurcher, in order to identify and ensure proper selection of a desired enhancement.
	In regards to claim 5, it would have been obvious to one skilled in the art to substitute the cartridge housings of Siegel with the rotatable cartridge carousel disclosed in Zurcher, in order to allow access to the cartridges without removal from the housing.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Zurcher et al., as applied to claims above, and further Menon et al.
	Menon discloses that it is old and well known to make use of a reverse-osmosis filter 12 to remove contaminents from a water supply, the filter including waste water output WWO.
	It would have been obvious to one skilled in the art to provide the filter arrangement of Siegel, as modified by Zurcher, with the reverse-osmosis filter disclosed in Menon, in order to remove waste water from the water supply.
Allowable Subject Matter
Claims 12-16, 26 and 27 are allowed.
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Applicant states that one skilled in the art would not and could not combine the references of Siegel and Zurcher. Applicant goes on to state that the carousel of Zurcher, which contains refilling tubes, could never be used in the Siegel system because of space constraints and the requirement by Siegel to use separate containers.
It should be noted that Zurcher is used in the rejection for it’s teaching of a container identifying means, not for its use of a container carousel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761